MEMORANDUM AND ORDER
McCUNE, District Judge.
We now consider the motion of Louis Antal and Nick DeVince individually and on behalf of the Miners for Democracy for leave to intervene in these proceedings, in which the Secretary of Labor seeks to set aside the election of district officers in District 5 of the UMW, under Rule 24(a) or under Rule 24(b). Their intervention is opposed by the defendant and is opposed by the plaintiff for certain purposes and is not opposed by the plaintiff for other purposes.
The Supreme Court in Trbovich v. Mine Workers, 404 U.S. 528, 92 S.Ct. 630, 30 L.Ed.2d 686 (1972) has decided the extent to which intervention shall be permitted in proceedings of this kind. Intervention by Trbovich individually in the proceeding to declare invalid the election of the officers of the national union was permitted but he was denied the right to extend the inquiry beyond that initiated by the Secretary, Trbovich v. UMW, 404 U.S. at 528, 92 S.Ct. 630.
Antal and DeVince were among those who originally complained to the Secretary of Labor. We conclude that under the Trbovich decision, 404 U.S. at 539, 92 S.Ct. 630, Antal and DeVince should be granted leave to intervene individually. Their motion to intervene on behalf of the Miners for Democracy is denied. This intervention shall be limited to claims of illegality presented by the Secretary’s complaint.